Citation Nr: 1133123	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-39 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of the lumbar spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2007, a statement of the case was issued in December 2007, and a substantive appeal was received in December 2007.

Although a Board hearing was requested on the Veteran's VA Form 9, the Veteran subsequently withdrew his request in January 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the severity of his service-connected traumatic arthritis of the lumbar spine warrants a higher disability rating, which is currently rated as 20 percent disabling.

The Veteran's representative stated in August 2011 that the Veteran's lumbar spine disability had become progressively worse since his last VA examination, and that the 20 percent disability rating was no longer an accurate representation.  Also, the Board notes that the representative specifically requested that the Veteran be examined by a orthopedic doctor.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Under the circumstances of this specific case, the Board finds that another VA examination is appropriate.

In addition, the AMC/RO should obtain any recent treatment records from the Malmstrom Air Force Base relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to obtain any recent treatment records (not already of record) relevant to the appeal from the Malmstrom Air Force Base.

2.  Then, after obtaining the requested records (to the extent possible), the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his traumatic arthritis of the lumbar spine, conducted by a physician (if possible, an orthopedist.)  It is imperative that the claims folder be reviewed in conjunction with the examination.  All special tests and clinical findings should be clearly reported to allow for application of VA rating criteria.

Range of motion testing should be accomplished.  The examiner should also report the point (in degrees) that any range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue and/or incoordination should be reported, to include an estimate of any additional limitation of motion during flare-ups.

The examiner should also specifically report findings regarding the frequency and length of any incapacitating episodes during the previous 12 month period.  An incapacitating episode is defined by regulation as a period of acute signs and symptoms due to the intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

3.  To avoid further remand, the AMC/RO should review the examination report obtained and ensure that the requested findings have been reported.

4.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether a higher rating for traumatic arthritis of the lumbar spine is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


